Citation Nr: 0733745	
Decision Date: 10/26/07    Archive Date: 11/07/07	

DOCKET NO.  05-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
injury to the back. 

2.  Entitlement to an increased evaluation for status post 
patellectomy of the left knee with instability, currently 
evaluated at 20 percent. 

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney





ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, that denied the benefits sought on 
appeal.  The veteran, who had active service from May 21, 
1969 to November 20, 1969, appealed that decision to the BVA 
and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  With 
respect to the claim for service connection for residuals of 
a back injury, further development is necessary in light of a 
decision from the United States Court of Appeals for Veterans 
Claims (Court) in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In that case, the Court held, in part, that the VA's duty to 
notify a claimant seeking to reopen a claim previously denied 
includes advising the claimant of the evidence and 
information that was necessary to reopen to the claim and 
that the VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefits sought by the claimant.  It 
was further held that the VA must, in the context of the 
claim to reopen, look at the basis of the denial in the prior 
decision and to provide a notice letter to the veteran that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found to be insufficient in the previous 
denial.  The notification letters provided to the veteran in 
connection with his claim to reopen the previously-denied 
claim for service connection for residuals of a back injury 
does not comply with the Kent ruling.  As such, this matter 
must be addressed prior to final appellate review.  

In addition, in the notice of disagreement the veteran's 
attorney raised the issue of clear and unmistakable error in 
the March 1970 rating decision that denied service connection 
for residuals of a back injury.  This matter has not been 
addressed by the RO and is intertwined with the claim of 
whether new and material evidence has been submitted to 
reopen the previously-denied claim for service connection for 
residuals of a back injury.  Since this case is being 
remanded for additional notice, the Board is of the opinion 
that the RO/AMC should address this matter.

Potentially relevant records should also be requested on 
remand, including the veteran's treatment records from Norris 
C. Knight, Jr., M.D., dated from 1967 forward; his complete 
treatment records from Charles T. Marrow, M.D.; and all 
medical records concerning any workman's compensation claims 
related to the veteran's on-the-job injuries in 1967 and 
1975.

With respect to the claim for an increased evaluation for the 
veteran's service-connected left knee disability, the record 
reflects that a July 1980 rating decision increased the 
evaluation for that disability from 10 percent to 20 percent 
under Diagnostic Code 5257.  That rating decision noted that 
the range of motion of the left knee was normal and that 
lateral ligaments were relaxed and there was instability of 
the knee.  Since this 20 percent evaluation has been in 
effect for more than 20 years, that disability evaluation 
represents a protected evaluation, not subject to reduction 
except upon a showing that the rating was based on fraud.  
38 C.F.R. § 3.951(b).  

Further review discloses that a May 2004 VA examination noted 
that there was a slight decrease in the range of motion of 
the left knee and that the ligaments were intact and that the 
left knee was stable.  X-rays taken in connection with the 
examination noted that the joint compartments were maintained 
and that there was minimal spurring of the tibial spine, 
while a report of X-rays from private facility were 
interpreted as showing mild degenerative arthritis.  However, 
it is not clear whether the degenerative arthritis present in 
the left knee is part of, or a manifestation of the service-
connected disability, which might entitle the veteran to a 
separate evaluation based on limitation of motion or painful 
motion of the left knee.  As such, a further examination of 
the veteran's left knee would be helpful in answering this 
medical question.  

Lastly, the record reflects that the veteran receives medical 
care from the VA in addition to private medical care.  As 
such, there are likely additional VA medical records that 
have been generated since the date those records were last 
printed in April 2005.  Under these circumstances, the Board 
believes that the veteran should be contacted to ascertain 
whether he has received any private medical treatment for his 
back or left knee since the September 2004 private medical 
statement submitted in connection with his appeal, and if so, 
obtain and associate those records with the claims file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
Given the need for this development the Board will defer the 
issue of entitlement to a total evaluation based on 
individual unemployability due to service-connected 
disability pending this development.  

Accordingly, this case is REMANDED for the following actions:  

1.  Advise the veteran of what evidence 
would substantiate his request to reopen 
his claim for service connection for 
residuals of a back injury, last denied 
in a March 1970 rating decision.  Apart 
from other notice requirements applicable 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), comply with the 
Court's guidance in Kent and advise the 
veteran of the evidence and information 
that is necessary to reopen the claim and 
the evidence and information that is 
necessary to establish his entitlement 
for the underlying claim for service 
connection.  

In doing so, notify the veteran of the 
element or elements required to establish 
service connection that were found to be 
insufficient at the time of the previous 
denial.  The Board points out that the 
claim was denied in March 1970 on the 
grounds that a back disorder was not 
shown by the evidence of record.

2.  Ask the veteran whether he has 
received any private medical treatment 
for his back or left knee since September 
2004.  Make arrangements to obtain any 
records he identifies.  

3.  Make arrangements to obtain the 
veteran's complete treatment records from 
Norris C. Knight, Jr., M.D., dated since 
1967 (including any records related to 
injuries sustained in 1967 and 1975, and 
any magnetic resonance imaging report of 
the spine conducted in 1979); and the 
veteran's complete treatment records from 
Charles T. Marrow, M.D.  The Board points 
out that actual treatment records, as 
opposed to summaries, are to be 
requested.

4.  Obtain and associate with the claims 
file VA medical records pertaining to the 
veteran's back and left knee, dated since 
March 2005.  

5.  Make arrangements to obtain any 
workman's compensation records related to 
the veteran's on-the-job injuries in 1967 
and 1975. 

6.  After the above development has been 
completed and all evidence received 
associated with the claims file, schedule 
the veteran for a VA examination of his 
left knee.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected status post 
patellectomy of the left knee with 
instability.

The examiner is requested to provide an 
opinion as to whether any arthritis of 
the left knee is part and parcel of, or a 
manifestation of, the service-connected 
status post patellectomy of the left knee 
with instability.  

The examiner should report the range of 
motion measurements for the left knee, in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
knee is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should state whether there 
is any evidence of recurrent subluxation 
or lateral instability of the left knee, 
and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  Adjudicate the veteran's claim of 
whether there was clear and unmistakable 
error in the March 1970 rating decision 
that denied service connection for 
residuals of a back injury.  The veteran 
should be notified of the decision and of 
his appellate rights.  

8.  Finally, readjudicate the veteran's 
claims on appeal (whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
residuals of an injury to the back; 
entitlement to an increased evaluation 
for status post patellectomy of the left 
knee with instability, currently 
evaluated at 20 percent; and entitlement 
to a total evaluation based on individual 
unemployability due to service-connected 
disability), with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decisions remain adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

